DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to the papers filed 8/12/2021.
The claim 1 has been amended. Claims 4-5 have been cancelled. 
Allowable Subject Matter
Claims 1-3 and 6-18 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim(s) with the allowable feature being: 
Claim 1: “An electric machine comprising: stratified layers arranged to form a core defining a plurality of slots extending parallel to a central axis of the core and separated by teeth, and a plurality of hurdle-shaped conductors each comprising first and second uprights disposed in a different one of the slots, wherein the first upright is radially closer to the central axis than the second upright, and further comprising a bridge connecting the uprights and extending circumferentially over an end surface of the core, wherein each of the bridges steps radially outward from the first upright to the second upright and radially adjacent bridges nest next to one another without crossing over one another, wherein the first and second uprights have equal cross-sectional areas, and a cross-sectional area of the bridge is nowhere less than the cross-sectional area of the first and second uprights, and wherein the bridge is half as wide and twice as tall as the uprights.”
Claim 9: “An electric machine comprising stratified layers arranged to form: a core defining a plurality of slots extending parallel to a central axis of the core and separated by teeth, and a plurality of hurdle-shaped conductors each comprising first and second uprights disposed in respective first and second slots of the plurality, wherein the first upright is radially closer to the central axis than the second upright, and further comprising a bridge having a first end connected with a radially inner portion of the respective first upright to define a radially outward-facing ledge at a junction between the first end and the first upright, and a second end connected with a radially outer portion of the respective second upright to define a radially inward-facing ledge at a junction between the second end and the second upright, wherein each of the bridges extends circumferentially over an end surface of the core and steps radially outward from the first upright to the second upright, and wherein radially adjacent bridges nest next to one another without crossing over one another, each bridge passing over the outward-facing ledge of its radially inwardly adjacent conductor and passing over the inward-facing ledge of its radially outward adjacent conductor.”
Claim 14: “An electric machine comprising: stratified layers arranged to form a core defining a plurality of slots extending parallel to a central axis of the core and separated by teeth, and a plurality of hurdle-shaped conductors each comprising first and second uprights disposed in a different one of the slots, wherein the first upright is radially closer to the central axis than the second upright, and further comprising a bridge connecting the uprights and extending circumferentially over an end surface of the core, wherein each of the bridges steps radially outward from the first upright to the second upright and radially adjacent bridges nest next to one another without crossing over one another, and wherein a section of a one of the bridges passing over an intermediate slot between the two slots containing the uprights is radially thinner than a section of the one of the bridges passing over a tooth immediately adjacent to the intermediate slot.”

Therefore claims 1-3 and 6-18 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Marvin et al. (US 10770953) teaches a stator core having conductors disposed in a particular manner around a circumference of the core, the slots having the conductors having cooling passages.
Marvin et al. (US 9379585) teaches a stator core having conductors having a particular winding construction for high efficiency.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231.  The examiner can normally be reached on 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


RASHAD H. JOHNSON
Examiner
Art Unit 2832



/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832